Citation Nr: 1546995	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  07-39 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for residuals of frostbite of the lower extremities, to include neuropathy of the lower extremities.  


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active duty service from October 1961 to August 1962, with subsequent Reserve service including a period of active duty for training (ACDUTRA) in April and May 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously before the Board in May 2011, when the Board reopened the issue on the basis of the submission of new and material evidence, and remanded the matter for additional development.  Thereafter, in September 2012, the Board again remanded the matter for further development and to obtain clarification from the Veteran as to his intent to submit additional claims for service connection that were potentially intertwined with the claim perfected on appeal.  

After partially completing the requested development, a September 2015 supplemental statement of the case was issued continuing the denial of the claim for service connection on appeal. 


REMAND

Pursuant to the Board's September 2012 remand instructions, numerous attempts were made by the RO and the VA Medical Center to contact the Veteran at his most recent address of record, and in addition, to attempt to obtain his current address and telephone numbers in order to schedule him for a VA examination and to provide him with notification and clarification information.  An August 2014 RO letter and a September 2015 supplemental statement of the case sent to the Veteran at a Post Office Box address obtained through diligent searches by VA were not returned as undeliverable by the United States Post Office.  However, the Veteran has still failed to respond to any letters, to include notice of a scheduled VA examination.  The duty to assist is not always a one-way street.  If a Veteran wishes help, he or she cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  It is the claimant's responsibility to keep VA advised of his whereabouts in order to facilitate the development and adjudication of the claim.  If he does not do so, "there is no burden on the part of the VA to turn up heaven and earth to find" the claimant.  Hyson v. Brown, 5 Vet. App. 262 (1993).

Pursuant to the September 2012 remand instructions, the Board set forth that if the Veteran failed to report for an examination, the claims file was to be forwarded to a medical doctor with appropriate specialized knowledge and experience for review and an opinion.  As that action was not undertaken, the Board has no alternative but to remand for compliance with the prior remand request.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion from a medical doctor with the appropriate expertise.  A complete rationale for the opinion must be provided.  The examiner must review the claims file and must note that review in the report. Based upon a review of the service and post-service medical records, the VA physician should respond to the following: 

(a) Identify all diagnosed chronic disabilities that have manifested in the Veteran's complaints of lower extremity symptoms (that include neurological symptoms that may be linked to a broader pathology, not limited to only the lower extremities), to include, but not limited to peripheral neuropathy, as noted in a December 2001 medical record finding that EMG testing supported that diagnosis.

(b) Provide an opinion whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed disability manifesting in the claimed symptoms of the lower extremities, to include, but not limited to peripheral neuropathy, is causally related to active service, to include the Veteran's report of exposure to cold weather during service.  In providing the opinion, the examiner should address the Veteran's contentions of record.

2.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case. Allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

